MILLS, J.
Where warrant was issued requiring infant daughter to be produced in court, and subpoena was issued for mother, and mother appeared at hearing, held mother, under 1648 GC., received due notice in dependency proceeding against daughter.
Where mother received due notice under 1648 GC., in original dependency proceeding against infant daughter, juvenile court, under 1643 GC., acquired continuing jurisdiction of infant, and, under Sections 1643 and 1672, had jurisdiction to enter later judgment modifying former order for temporary commitment, and providing that daughter be permanently committed to care, custody, maintenance and control of children’s home without notice to mother.
(Hamilton, PJ., concurs. Cushing, J., dissents.)
For reference to full opinion, see Omnibus Index, last page, this issue.